                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

Carl J. Brown

    v.                                   Civil No. 19-cv-422-LM
                                         Opinion NO. 2020 DNH 053
Andrew M. Saul, Commissioner
Social Security Administration


                             O R D E R

    Carl J. Brown seeks judicial review, pursuant to 42 U.S.C.

§ 405(g), of the decision of the Commissioner of the Social

Security Administration, denying his application for disability

insurance benefits under Title II.   In support, he contends that

the Administrative Law Judge (“ALJ”) erred in weighing the

medical opinion evidence and in evaluating his hearing testimony

which led to an erroneous residual functional capacity

assessment.   The Commissioner moves to affirm.



                        Standard of Review

    Judicial review of the final decision of the Commissioner

in a social security case determines “whether the final decision

is supported by substantial evidence and whether the correct

legal standard was used.”   Coskery v. Berryhill, 892 F.3d 1, 3

(1st Cir. 2018).   The court defers to the ALJ’s factual findings

if they are supported by substantial evidence.    § 405(g);

Biestek v. Berryhill, 139 S. Ct. 1148, 1153 (2019).    Substantial

evidence is “more than a mere scintilla” and means “such
relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.”   Id. at 1154.     The court must affirm

the ALJ’s findings, even if the record could support a different

conclusion, when “a reasonable mind, reviewing the evidence in

the record as a whole, could accept it as adequate to support

[the ALJ’s] conclusion.”    Irlanda Ortiz v. Sec’y of Health &

Human Servs., 955 F.2d 765, 769 (1st Cir. 1991) (internal

quotation marks omitted); accord Purdy v. Berryhill, 887 F.3d 7,

13 (1st Cir. 2018).


                             Background1

    Carl Brown was forty-seven years old in October of 2015,

when he alleges his disability began.      He previously worked as a

crew laborer, logger, operating engineer, and truck driver.      He

was fired from his last job, construction work, on October 8,

2015, because of a dispute with his employer.

    Brown applied for social security disability insurance

benefits on November 12, 2015.   He alleges that his disability



    1  Brown provides few facts pertaining to his medical
history, treatment, diagnoses, and care. See LR 9.1(c).
Instead, Brown’s factual statement provides the procedural
history of the administrative proceedings and summarizes
findings in the ALJ’s decision. Brown also provided some
information from the opinions of Drs. MacDonald, Tung, and
Imbrie, but no information from his medical records about his
treatment or diagnoses by those doctors. The Commissioner
provided limited information from the medical records in his
supplement to Brown’s factual statement.


                                 2
began on October 8, 2015, which is the date he was fired from

his job.   Brown alleges disability caused by ischemic

cardiomyopathy, diabetes, ulcerative colitis, colostomy, nerve

damage in his feet, and carpal tunnel in his right hand.

     Brown had a consultative physical examination done by Dr.

Peter C. Loeser in January of 2016.   Dr. Loeser diagnosed non-

ischemic cardiomyopathy with a reported EF of 10, poorly

controlled diabetes, and morbid obesity.2   He provided other

normal findings except for trace-pitting edema in the lower legs

and decreased fine-touch sensation in the big toe of Brown’s

right foot.

     Dr. Sandell, a state agency physician, reviewed Brown’s

medical records and his functional report, and provided a

functional capacity opinion on January 23, 2016.    She found that

Brown was able to occasionally lift and carry twenty pounds and

to frequently lift and carry ten pounds.    He could stand, sit,

or walk for six hours in an eight-hour work day.   He could

occasionally climb ramps and stairs and occasionally do postural




     2 EF is an abbreviation for ejection fraction, a measure of
how much blood is being pumped from the left ventricle with each
contraction of the heart. A normal ejection fraction is about
55 to 65 percent. MedlinePlus Medical Encyclopedia, heart
failure-tests, https://medlineplus.gov/ency/patientinstructions
/000366.htm (Mar. 30, 2020); Rashid v. Saul, 2020 WL 1274185, at
*3, n.4 (D. Mass. Mar. 17, 2020). Brown’s EF of 10 percent was
from a test in November of 2014, before Brown’s onset date and
while he was still working.

                                 3
activities.     She also found that Brown should avoid concentrated

exposure to extreme cold.

    As part of his cardiovascular care, Brown had

echocardiograms in April and October of 2016, which showed an EF

of 35 percent.    Dr. Hugh MacDonald, Brown’s primary care

physician, examined him on December 2, 2016, and January 13,

2017.   In his examination notes for the December 2 visit, Dr.

MacDonald wrote that Brown was seen for a hospital follow-up

after a hospitalization of several days duration and for follow-

up of congestive heart failure.        Dr. MacDonald recorded “normal”

findings for Brown’s abdominal, cardiovascular, and respiratory

system examinations.

    Brown was seen again on January 13, 2017, for follow up of

congestive heart failure.     Dr. MacDonald noted Brown’s history

of systolic heart failure, ischemic cardiomyopathy, diabetes

type 2, and an EF of 35 percent.       He recorded findings of

“normal” for Brown’s respiratory, cardiovascular, and extremity

examinations.

    Dr. MacDonald provided a “Physical Impairment Medical

Source Statement” dated February 3, 2017.       He wrote that he had

treated Brown since January of 2009, and listed his diagnoses as

cardiomyopathy “requiring ICD,” diabetes, congestive heart

failure, anemia, hypertension, ulcerative colitis, chronic

kidney disease, and depression.     Dr. MacDonald found that Brown

                                   4
could not tolerate any work stress and could not do work at even

a sedentary exertional level.

     From November of 2012 through January of 2017, Brown was

treated by Dr. Paul Tung, an endocrinologist, for diabetes

mellitus type 2.3    In February of 2017, Dr. Tung completed a

“Diabetes Mellitus Medical Source Statement” in which he checked

boxes to show that Brown could never lift ten pounds or more,

could walk or stand for less than two hours in a work day, and

would need other accommodations for symptoms and pain.    Dr. Tung

also indicated that the limitations he found had existed since

October 8, 2015.

     Dr. Gregory Imbrie, who was Brown’s cardiologist in March

of 2017, had been treating him for four months at that time.

Dr. Imbrie noted that an echocardiogram done on February 16,

2017, which showed an EF of 20 percent, a severely enlarged left

ventricle, and other findings that were the basis of his opinion

about Brown’s impairment.4    Dr. Imbrie diagnosed a New York Heart

Association functional classification of III.    That

classification indicates marked limitation in activity because

of symptoms and a patient who is comfortable only when resting.


     3 Although Dr. Tung’s treatment records included in the
Administrative Record begin in October of 2014, Dr. Tung wrote
on his “Diabetes Mellitus Medical Source Statement” that he had
treated Brown since November 21, 2012.

     4   Dr. Imbrie’s handwriting is difficult to read.

                                  5
See www.heart.org/en/health-topics/heart-failure/what-is-heart-

failure/classes-of-heart-failure.    Dr. Imbrie found that Brown

could not tolerate work stress and that he was limited to work

at a sedentary exertional level except that his ability to sit,

stand, and walk was limited to less than eight hours and he had

other limitations in his ability to work.   Dr. Imbrie indicated

that Brown’s impairments had existed since October 8, 2015.

    A hearing was held before an ALJ who then became

unavailable before issuing a decision.   Another ALJ held a

hearing which was continued to allow additional preparation by

the medical expert, Dr. James W. Todd.    The final hearing was

held on June 11, 2018.   Brown, Dr. Todd, and a vocational expert

testified at the hearing.

    Dr. Todd, who is board certified in cardiology and internal

medicine, noted Brown’s diagnoses of congestive heart failure,

the levels of his condition over time, and the functional

capacity assessments by others that were in Brown’s record.   Dr.

Todd testified that Brown met a listed impairment in the spring

of 2017.   During the relevant period, except for the spring of

2017, Dr. Todd found that Brown would have had a residual

functional capacity to do light work.

    The ALJ posed a hypothetical question to the vocational

expert of a forty-seven-year-old man who can lift twenty pounds

occasionally and ten pounds frequently and should not climb

                                 6
because of his weight and in a second hypothetical question that

limited his postural activities.       The vocational expert

responded, listing the jobs of package sorter, housekeeper, and

bench assembler as representative jobs.       When Brown’s attorney

added other limitations, the vocational expert testified those

limitations would preclude all jobs.

    The ALJ issued a decision on July 17, 2018.       He found that

Brown had severe impairments due to cardiomyopathy and morbid

obesity.   The ALJ further found that Brown was disabled as of

February 16, 2017, when his cardiomyopathy met the requirements

of 20 C.F.R. Part 404, Subpart P, Appendix 1, § 4.02, and

continued to be disabled through the date of the decision.

Prior to that date, however, the ALJ found that Brown had a

residual functional capacity to do light work, except that he

could not climb ladders, ropes, or scaffolds.       Based on that

functional capacity assessment, the ALJ found that Brown could

do the jobs the vocational expert had identified during the

hearing.   As a result, the ALJ found that Brown was not disabled

until February 16, 2017.

    The Appeals Council denied Brown’s request for review,

making the ALJ’s decision the Commissioner’s final decision.




                                   7
                              Discussion

     In support of his motion to reverse the Commissioner’s

decision, Brown contends that the ALJ erred in giving great

weight to the opinions of Drs. Todd, Loeser, and Sandell, while

giving little weight to the opinions of his treating doctors,

Drs. MacDonald, Tung, and Imbrie.      He also contends that the ALJ

erred in evaluating Brown’s testimony about his symptoms and

limitations.     Those errors, Brown argues, caused the ALJ to

improperly assess his residual functional capacity.      The

Commissioner moves to affirm.

     A disability determination proceeds through a five-step

sequential analysis.     20 C.F.R. § 404.1520.   The claimant bears

the burden through the first four steps of proving that his

impairments make him disabled from working.      Purdy, 887 F.3d at

9.   At the fifth step, the Commissioner has the burden of

showing that jobs exist which the claimant can do.      Heggarty v.

Sullivan, 947 F.2d 990, 995 (1st Cir. 1991).      If no finding of

disability is made at the third step, the ALJ assesses the

claimant’s residual functional capacity before addressing steps

four and five.    20 C.F.R. § 404.1520(e).


     A.   Medical Opinions

     An ALJ is required to consider medical opinions along with

all other relevant evidence in a claimant’s record.      20 C.F.R.



                                   8
§ 404.1527(b). “Medical opinions are statements from acceptable

medical sources that reflect judgments about the nature and

severity of [the claimant’s] impairment(s), including [the

claimant’s] symptoms, diagnosis and prognosis, what [the

claimant] can still do despite impairment(s), and [the

claimant’s] physical or mental restrictions.”     § 404.1527(a)(1).

The ALJ evaluates medical opinions based upon the nature of the

medical source’s relationship with the claimant, the extent to

which the source provides evidence to support the opinion, the

extent the opinion is consistent with other evidence in the

record, the specialization of the medical source, and other

factors including the understanding the source has of the social

security system.   § 404.1527(c); see also Brunnell v.

Commissioner of Social Security, 18-cv-569-LM, 2019 WL 4201068,

at *4 (D.N.H. Sept. 5, 2019).


         1.   Dr. MacDonald

    Dr. MacDonald is Brown’s treating primary care doctor.

Based on his functional capacity assessment, Dr. MacDonald found

that Brown was not capable of working.   The ALJ gave Dr.

MacDonald’s opinion that Brown could not work no weight, because

that decision is reserved for the Commissioner.

    The ALJ gave Dr. MacDonald’s functional capacity findings

little weight because they were inconsistent with his own



                                9
treatment notes and other medical evidence in the record.     The

ALJ also noted that although Dr. MacDonald indicated that Brown

had had the same impairments since the alleged onset date,

October 8, 2015, he did not indicate whether Brown’s functioning

remained the same over that period.   The ALJ further noted that

Dr. MacDonald’s opinion was provided on a check-box form with

little explanation.

     Brown’s challenges to the ALJ’s analysis lack merit.

Contrary to Brown’s argument, the ALJ did not say it was unclear

when Dr. MacDonald found Brown’s impairments had begun.

Instead, the ALJ noted that Dr. MacDonald did not say whether

Brown’s limitations due to those impairments, functional

limitations, had remained the same over the whole period

beginning on October 8, 2015.5   Because Brown was working full

time at a construction job until October 8 when he was fired, a

finding of an inability to work at that time would be

inconsistent with the record.    The ALJ explained that the

record, including Dr. MacDonald’s treatment notes, showed that

Brown’s condition was mostly stable until the exacerbation of

his heart condition in February of 2017, with a short-term acute




     5 The ALJ also cited Dr. MacDonald’s note on the medical
source statement, made on April 30, 2018, that said Brown’s
impairments were worsening.


                                 10
exacerbation in the fall of 2016, when his condition improved

with treatment.

     Brown argues that the ALJ erred in focusing on his heart

condition without considering his other diagnoses and symptoms

as bases of Dr. MacDonald’s opinion.6    Although Dr. MacDonald

identified other diagnoses in addition to cardiomyopathy and

heart failure, he did not link any of his functional capacity

findings to those diagnoses or particular symptoms.    More

specifically, Dr. MacDonald wrote that the reason Brown could

not tolerate work stress at all was due to his cardiovascular

condition.     The findings that follow appear to be related to

Brown’s cardiovascular condition rather than to other diagnoses

or symptoms.    Brown has not shown which limitations he believes

were based on diagnoses or symptoms other than his heart

condition and related symptoms.     Therefore, Brown has not shown

an error in the ALJ’s consideration of Dr. MacDonald’s opinion.


          2.    Dr. Tung

     Dr. Tung, Brown’s treating endocrinologist, provided an

opinion in February of 2017 that Brown could do work at the

sedentary exertional level but would have to keep his legs

elevated while sitting and change positions at will.    The ALJ




     6 The ALJ found severe medically determinable impairments
due to cardiomyopathy and morbid obesity.

                                  11
found Dr. Tung’s opinion unpersuasive because his treatment

notes showed that Brown had peripheral neuropathy while he was

working full time in a construction job before his alleged onset

date and the notes did not show that Brown’s condition worsened.

Brown contends the ALJ’s assessment was wrong because Dr. Tung

limited his opinion to the period after his onset date and

because the ALJ did not explain how the opinion was inconsistent

with the medical record.

    Dr. Tung actually said that Brown’s impairments had existed

since the onset date, October 8, 2015.    Contrary to Brown’s

interpretation, Dr. Tung did not say Brown did not have

peripheral neuropathy before the onset date or indicate that

Brown’s impairments worsened.   Brown was working until October

8, as the ALJ points out.   The ALJ cited Dr. Tung’s records to

show the inconsistency he describes.     Further, Dr. Tung’s

treatment note on October 22, 2015, just after the onset date

when Brown stopped working, states that Brown’s foot pain had

decreased and that he had no throbbing or numbness.    Therefore,

the ALJ properly assessed Dr. Tung’s opinion based on the

medical record.


         3.   Dr. Imbrie

    Dr. Imbrie, Brown’s cardiologist, began treating Brown in

February of 2017, just before he provided his opinion.    As a



                                12
result, he did not have the longitudinal view of Brown’s

condition that a treating doctor would have.      Dr. Imbrie found

that Brown lacked the capacity to work.

     The ALJ gave the opinion less weight because it was not

clear when the limitations Dr. Imbrie described had begun.7     The

ALJ explained that Brown had had a significant decline in his EF

percent in February, when Imbrie began his treatment.      The ALJ

further explained that treatment notes and objective medical

evidence prior to that time did not support a conclusion that

the level of limitation Dr. Imbrie found had existed before

February of 2017.   The ALJ properly weighed Dr. Imbrie’s opinion

and explained his reasons for the weight given.


          4.   Dr. Todd

     Dr. Todd testified at the hearing about Brown’s residual

functional capacity.      Dr. Todd is board certified in cardiology

and internal medicine.      He found that Brown was capable of light

work except for a period of a few months in the spring of 2017.

The ALJ found that Dr. Todd’s opinion was most persuasive and

relied on it to assess Brown’s residual functional capacity

until February 16, 2017.



     7 Brown again argues that because Dr. Imbrie indicated that
his impairments had existed since the onset date, there was no
ambiguity in when his limitations began. As is explained above,
Brown fails to grasp the distinction between impairments and
limitations that the ALJ makes.

                                   13
    Brown objects to the weight given to Dr. Todd’s opinion but

the grounds are not clear.   He says the ALJ erred in finding

that the opinion was within Dr. Todd’s area of expertise,

cardiology, because Brown had other medical conditions.      The

ALJ, however, did not find that the other medical conditions,

except morbid obesity, were severe medically determinable

impairments.   Brown notes that the hearing was continued to give

Dr. Todd additional time to review the record but does not

explain why that circumstance would undermine the weight given

to his opinion.   The ALJ adequately explained the weight he gave

to Dr. Todd’s opinion, and Brown has not shown the ALJ’s

evaluation was erroneous.


         5.    Drs. Loeser and Sandell

    The ALJ gave the opinions provided by consultative and

examining physician, Dr. Loeser, and state agency reviewing

physician, Dr. Sandell, great weight.    In doing so, however, he

explained that the most weight was given to Dr. Todd’s opinion

because he had the opportunity to review the entire record.

Brown faults the weight given to those opinions because there

was substantial evidence added to the record after their

opinions were prepared and provided.     The ALJ, however,

explained that he relied primarily on Dr. Todd.    Therefore, any

error in the weight given is harmless.



                                14
    B.   Brown’s Testimony

    Brown also contends that the ALJ erred in evaluating his

testimony about his symptoms and limitations.    He argues that

the ALJ improperly discounted his testimony as not supported by

the objective medical evidence in the record.    The Commissioner

responds by showing that the ALJ considered a variety of

factors, not just objective medical evidence, to evaluate

Brown’s testimony about his symptoms and limitations.

    An ALJ is required to consider a claimant’s statements

about his symptoms, including pain, in determining whether the

claimant is disabled.   20 C.F.R. § 404.1529; Social Security

Ruling (“SSR”) 16-3p, 2016 WL 1119029; Coskery, 892 F.3d at 4.

“In evaluating the intensity and persistence of [the claimant’s]

symptoms, including pain, [the ALJ] will consider all of the

available evidence, including [the claimant’s] medical history,

the medical signs and laboratory findings, and statements about

how [the claimant’s] statements affect [him].”     § 404.1529(a);

see also § 404.1529(c)(3).

    Brown argues that the ALJ improperly discounted his

testimony based on the ALJ’s statement that the objective

medical evidence did not fully support Brown’s testimony and

that Brown had “failed to establish a correlation between the

allegations and the objective medical evidence.”    AR at 26.   In

the part of the ALJ’s decision that Brown cites, however, the

                                15
ALJ was analyzing Brown’s testimony under SSR 96-7p, which has

now been superseded and did not apply to Brown’s case.     If the

ALJ had stopped there and relied only on that analysis, he would

have erred.

     Instead, the ALJ continued to analyze Brown’s testimony

under SSR 16-3p, which is the correct regulatory framework.8    The

ALJ went on to consider the medical evidence and Brown’s

statements to his health care providers from June of 2013

through February 16, 2017, when the ALJ found Brown became

disabled.   That evidence showed that Brown’s activities and

medical examination and test results did not support Brown’s

testimony about the severity of limitations.   The ALJ also noted

that Brown continued to work while he had the same impairments

that were reported after his alleged onset date and that he

continued to collect unemployment benefits for six months after

his alleged onset date.9


     8 The ALJ did not explain why he referred to an SSR that had
been superseded more than two years before his decision issued.

     9 Application for and receipt of unemployment benefits
requires certification of an ability to work and may be a factor
that adversely affects the ALJ’s assessment of the claimant’s
testimony about the severity and disabling effects of his
symptoms. Praytor v. Commissioner, 750 F. App’x 723, 730 (10th
Cir. 2018); Robinson v. Commissioner, 649 F. App’x 799, 802
(11th Cir. 2016); Frisby v. Colvin, 632 F. App’x 226, 227 (5th
Cir. 2016); Ghanim v. Colvin, 763 F.3d 1154, 1165 (9th Cir.
2014); Whitman v. Colvin, 762 F.3d 701, 708 (8th Cir. 2014);
Schmidt v. Barnhart, 395 F.3d 737, 746 (7th Cir. 2005).


                                16
      C.   Residual Functional Capacity

      Brown contends that the ALJ erroneously assessed his

residual functional capacity because of errors in weighing the

medical opinions in the record and in evaluating Brown’s

testimony.10   As is explained above, no error occurred.

Therefore, substantial evidence supports the ALJ’s assessment of

Brown’s residual functional capacity.


                              Conclusion

      For the foregoing reasons, the claimant’s motion to reverse

(document no. 7) is denied.    The Commissioner’s motion to affirm

(document no. 10) is granted.

      The clerk of court shall enter judgment accordingly and

close the case.

      SO ORDERED.


                                ______________________________
                                Landya B. McCafferty
                                United States District Judge
March 31, 2020

cc:   Counsel of record.


       A claimant’s residual functional capacity is what he or
      10

she “can still do despite his or her limitations.” Social
Security Ruling 96-8p, 1996 WL 374184, at *2 (July 2, 1996). A
residual functional capacity assessment is a determination of
the claimant’s “ability to meet the physical, mental, sensory,
and other requirements of work.” 20 C.F.R. § 404.1545(a)(4).
The claimant is responsible for providing the evidence that the
ALJ uses to make the residual functional capacity assessment.
§ 404.1545(a)(3).


                                 17
